Opinion issued January 5, 2006 
 


 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00761-CV
____________

LINDA FRANCIS, Appellant

V.

STATE OFFICE OF RISK MANAGEMENT, Appellee




On Appeal from County Court at Law
Washington County, Texas
Trial Court Cause No. 03-59



 
MEMORANDUM  OPINION
                On December 19, 2005, the Court issued an order that stated in part as follows:
Because appellant has consistently failed to comply with the
requirements of the rules of appellate procedure, the orders of this
Court, and the notices of the clerk, this appeal will be dismissed unless,
within 10 days from the date of this order, appellant files a motion to
retain this appeal on the docket, with a reasonable explanation of
appellant’s consistent failure to comply with the rules, order, and
notices.  See Tex. R. App. P. 42.3(a).  
                Appellant has not filed a reasonable explanation of her failure to comply with the
referenced rules, orders, and notices.  Instead of an explanation, she has asked for additional
time to research our order.  She has not paid a filing fee for this request for additional time,
and the request does not have a certificate of service or a certificate of conference.  See
Bielamowicz v. Cedar Hill Indep. Sch. Dist., 136 S.W.3d 718, 719 n.1 (Tex. App.—Dallas
2004, pet. denied) (pro se litigants held to same standards as licensed attorneys and must
comply with all applicable rules of procedure).  
                Accordingly, for the reasons set forth in the order of December 19, 2005, the
appeal is dismissed.
PER CURIAMPanel consists of Chief Justice Radack and Justices Nuchia and Higley.